United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2901
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                    James W. Eddy, also known as Wes Eddy

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 2, 2015
                                Filed: April 9, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      James Eddy directly appeals following imposition of sentence by the district
     1
court after he pleaded guilty to drug offenses. His counsel has moved to withdraw

         1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentences are unreasonable and that the court incorrectly calculated the drug quantity
at issue. Eddy has filed a supplemental pro se brief, arguing that (1) he received
ineffective assistance of counsel; (2) the court incorrectly calculated his criminal
history and the drug quantity; and (3) the court erred in failing to resolve factual
disputes underlying his guilty plea. Eddy has also moved to strike the Anders brief
and to correct what he alleges are errors and omissions in the plea hearing transcript.

      As to the motion to correct the plea transcript, we deny it. Even if the additions
and changes Eddy seeks were made, it would not affect the validity of his guilty plea.

       As to the arguments on appeal, Eddy’s written plea agreement contains an
appeal waiver, which we conclude should be enforced. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (noting that court of appeals conducts de novo
review of validity and applicability of appeal waiver). Although Eddy was
proceeding pro se at the time he entered into the plea agreement and pleaded guilty,
we are satisfied based on the record that both the plea and the waiver were entered
into knowingly and voluntarily. The waiver bars all the claims that counsel and Eddy
raise on appeal—with the possible exception of ineffective-assistance claims—and
we conclude that no miscarriage of justice would result from enforcing the waiver in
these circumstances. See United States v. Andis, 333 F.3d 886, 889–91 (8th Cir.
2003) (en banc) (explaining that waiver is enforceable when appeal falls within scope
of waiver, plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result).

       As to any ineffective-assistance claims that fall outside the scope of the waiver,
we defer them to 28 U.S.C. § 2255 proceedings. See United States v. Looking Cloud,
419 F.3d 781, 788–89 (8th Cir. 2005). Finally, having reviewed the record
independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous
issues outside the scope of the waiver.

                                          -2-
       Accordingly, we dismiss this appeal. We deny as moot Eddy’s motion to strike
counsel’s brief, and we grant counsel’s motion to withdraw, subject to counsel
informing appellant about procedures for seeking rehearing or filing a petition for
certiorari.
                      ______________________________




                                        -3-